UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report: January 15, 2016 (Date of earliest event reported) BIORESTORATIVE THERAPIES, INC. (Exact Name of Registrant as Specified in Charter) Delaware 000-54402 91-1835664 (State or Other Jurisdiction of Incorporation) (Commission File No.) (IRS Employer Identification Number) 40 Marcus Drive, Melville, NY (Address of Principal Executive Offices) (Zip Code) Registrant's telephone number, including area code: (631) 760-8100 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 7.01 Regulation FD Disclosure. BioRestorative Therapies, Inc. (the “Company”) has prepared presentation materials (the “Presentation Materials”) that management intends to use from time to time on and after January 15, 2016 in presentations about the Company’s business.The Company intends to use the Presentation Materials, possibly with modification, in presentations to current and potential investors, brokers, lenders, creditors, insurers, vendors, customers, employees and others with an interest in the Company and its business. The information contained in the Presentation Materials is summary information that should be considered in the context of the Company’s filings with the Securities and Exchange Commission and other public announcements that the Company may make by press release or otherwise from time to time.The Presentation Materials speak as of the date of this Current Report on Form 8-K.While the Company may elect to update the Presentation Materials in the future to reflect events and circumstances occurring or existing after the date of this Current Report on Form 8-K, the Company specifically disclaims any obligation to do so.The Presentation Materials are furnished as Exhibit 99.1 to this Current Report on Form 8-K and are incorporated herein by reference.The presentation materials will also be posted in the Investor Relations section of the Company’s website, www.biorestorative.com for 90 days. The information referenced under Item 7.01 (including Exhibit 99.1 referenced in Item 9.01 below) of this Current Report on Form 8-K is being “furnished” under “Item 7.01.Regulation FD Disclosure” and, as such, shall not be deemed to be “filed” for the purposes of Section 18 of the Securities Exchange Act of 1934, as amended, or otherwise subject to the liabilities of that section.The information set forth in this Current Report on Form 8-K (including Exhibit 99.1 referenced in Item 9.01 below) shall not be incorporated by reference into any registration statement, report or other document filed by the Company pursuant to the Securities Act of 1933, as amended, except as shall be expressly set forth by specific reference in such filing. Item 9.01 Financial Statements and Exhibits. (d)Exhibits. 99.1Presentation Materials. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. BIORESTORATIVE THERAPIES, INC. Dated: January 15, 2016 By: /s/Mark Weinreb Mark Weinreb Chief Executive Officer
